 In the Matter of JOHN ENGELHORN & SONSandPACKINGHOUSEWORKERSORGANIZING COMMITTEE,C. I. O.Case No. R-2660SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 19,1941On August 6, 1941, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an election by secret ballotwas conducted on August 20, 1941, under the direction and super-vision of the Regional Director for the Second Region (New YorkCity).On August 22, 1941, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties her Election Report.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number eligible to vote--------------------------------35Total number of ballots cast_____________________________30Total number of valid ballots____________________________30Total number of votes cast in favor of Butchers Union ofGreater New York, Local 174 of the Amalgamated MeatCutters and Butcher Workmen of North America,affiliatedwith the American Federation-of Labor__________________4Total number of votes cast in favor of Packinghouse WorkersOrganizing Committee, affiliated with the Congress of In-dustrialOrganizations------ ---------------------------16Total number of votes cast in favor of neither union------0Total number of blank votes_____________________________0Total number of void ballots____________________________0Total number of challenged votes --------------------------0Objections to the conduct of the election and to the Election Reportwere filed by Butchers Union of Greater New York, Local 171, of theAmalgamated Meat Cutters and Butcher Workmen of North America,affiliated with the American Federation of Labor, herein called Local333 N L R B 113935 N. L R. B., No 127.575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD174.On August 29, 1941, the Regional Director issued a Report onObjections,'copies of which were served on all parties.The Board has considered the objections filed by Local 174 andthe Regional Director's report thereon and finds that the objectionsraise no substantial or material issue with respect to the conduct ofthe election or the Election Report., The objections are herebyoverruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Packinghouse Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of all production andshipping employees of John Engelhorn & Sons, Newark, New Jersey,excluding executives, superintendents, non-working foremen, main-tenance men, salesmen, engineers, firemen, chauffeurs, checkers, andoffice workers, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, Packinghouse Workers Organizing Committee, affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.